Citation Nr: 0823112	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. [redacted]


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to August 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from January and 
February 2004 rating decisions by the Milwaukee, Wisconsin 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is associated with 
the claims file.  At the hearing the veteran was granted a 
sixty day abeyance period for submission of additional 
evidence.  No additional evidence has been received during 
such period.

Notably, a July 1987 rating decision denied service 
connection for a "nervous condition".  The veteran filed a 
notice of disagreement with that decision, but did not 
perfect his appeal with a substantive appeal after a 
statement of the case was issued.  That decision is final.  
38 U.S.C.A. § 7105.  As it did not specifically address PTSD, 
the instant claim for service connection is a new claim, 
requiring de novo review. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD related to a stressor event in service.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in November 2001, June 2002 and November 2006, 
the veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any medical 
evidence pertinent to his claim.  Although full VCAA notice 
was not provided to the veteran prior to the initial 
adjudication in this matter, he has had ample opportunity to 
supplement the record and to participate in the adjudicatory 
process following notice.  The claim was reajudicated after 
all essential notice was given.  See August 2007 supplemental 
statement of the case.  He is not prejudiced by any notice 
deficiency, including in timing, earlier in the process.
While the veteran did not timely receive notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by the 
timing of such notice.

The veteran's service medical records (SMRs) and service 
personnel records are associated with his claims file.  
Pertinent treatment records have been secured.  The RO 
arranged for a VA psychiatric examination in May 2004.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  As noted, he was granted a sixty day 
abeyance period in order to submit additional evidence of a 
PTSD diagnosis and stressor events.  No additional evidence 
was received.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.		Factual Background

The veteran did not serve in combat.  His SMRs contain no 
mention of complaints, findings, or diagnosis of psychiatric 
disability.  On July 1966 service separation examination 
psychiatric evaluation was normal.  Reserve service records 
show that on October 1967 and January 1972 annual/re-
enlistment examinations, psychiatric evaluation was normal.  
In personal history collected in October 1967, the veteran 
endorsed a history of nervous problems.  The report contains 
a notation that this referred to childhood stuttering, which 
had resolved.  

In November 2001, the veteran first submitted a claim seeking 
service connection for PTSD.  He reported that he was having 
flashbacks about the death of a childhood friend J.M., who 
was killed in Vietnam during the veteran's active service, in 
1965.

On January 2002 VA psychiatry consultation, mental status 
examination revealed, the veteran was casually groomed; he 
was pleasant and cooperative; his mood appeared anxious with 
congruent affect; his speech was fluent and goal directed; he 
denied perceptual disturbances; his thought process was 
logical and coherent; he denied paranoia; he denied 
delusions; he denied suicidal and homicidal ideation, intent 
or plan when asked; he was oriented in all spheres.  The 
impression was alcohol dependence in remission and rule out 
post traumatic stress syndrome.  The examiner noted that the 
veteran did not appear to have symptoms consistent with PTSD 
although post traumatic stress syndrome could not be ruled 
out.

In a September 2002 statement the veteran reiterated that the 
death of his friend J. M. still upsets him.  He specifically 
stated that he still has dreams where he sees J.M. getting 
blown up.  He stated that J.M.'s approximate date of death 
was      April 20, 1965.  He also identified another 
stressor.  He stated that in July 1965, while he was aboard 
the U.S.S. San Marcos (LSD 25), he observed an injured 
helicopter pilot who suffered a broken back and lying on the 
ship deck, on a stretcher waiting to be transferred to a 
hospital in Rota, Spain.

In a February 2004 reply from the US Armed Services Center 
for Unit Records Research (USASCURR), it was stated:

"There was not an entry of a pilot being transferred 
from the ship, however, there is a log entry documenting 
a personnel transfer on July 14, 1965.  This occurred 
while the ship was steaming in convoy from Europe to the 
U.S. and not replenishing, which would indicate an 
emergency transfer.  This is consistent with [the 
veteran's] statement".

On May 2004 VA examination, the veteran reported that he has 
nightmares which occur about 3 times per week, indicating 
that he has had nightmares for at least 30 years.  He 
reported that the nightmares consist of seeing his friend J. 
M. being blown up (he was told by his mother that was how his 
friend died), in addition to nightmares about coffins and 
widows.  He reported sleeping about 3 hours per night.  
Mental status examination revealed, the veteran was 
appropriately dressed and groomed.  His speech was pressured.  
His eye contact was good.  He was cooperative.  His mood was 
okay.  His affect was elevated.  His thought process was 
often tangential with regards to content.  He denied auditory 
and visual hallucinations.  He denied delusions.  He was 
oriented in all spheres.  After an extensive review of the 
veteran's claims file the physician opined:

". . . It is the opinion of this examiner that the 
veteran does not have a condition of PTSD.  This is 
based on the veteran's traumatic experience he reports 
that has been verified of hearing through his mother 
that a friend of his was killed in Viet Nam while the 
veteran himself was not in Viet Nam.  It would unlikely 
be a sufficient stressor to cause a PTSD syndrome.  
Other symptoms of PTSD are also not there to be 
consistent with a diagnosis of PTSD, although the 
veteran does acknowledge having regular nightmares about 
his friend's death".

The Axis I diagnoses were bipolar affective disorder, type 
II; alcohol dependence in prolonged remission.  

On a July 2004 VA mental health record, the Axis I diagnoses 
was anxiety not otherwise specified (NOS); and rule out 
bipolar disorder

On a November 2006 VA mental health record, the Axis I 
diagnosis was anxiety disorder NOS.

In July 2007, the RO received information regarding J.M.  
Such information showed casualty date as September 28, 1967.

On an August 2007 VA mental health consultation, mental 
status examination revealed that the veteran was extremely 
talkative with slightly pressured speech.  His speech was of 
normal volume and quite tangential, although he was 
redirectable.  The examiner noted that the veteran had some 
symptoms of PTSD but that he did not meet the full diagnostic 
criteria.  She opined:

"In my clinical judgment these symptoms are better 
described as adjustment disorder with anxiety, anxiety 
disorder, NOS, or generalized anxiety disorder". 

At the April 2008 Travel Board hearing, the veteran asserted 
in his testimony that he suffers from PTSD as well as 
anxiety.  He was advised that what remained necessary to 
establish service connection for PTSD was evidence of a 
medical diagnosis of such disability, and credible 
corroborating evidence of a stressor event in service.  He 
requested, and was granted, a 60 day abeyance period for 
submission of such evidence.

C.		Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold question in any claim seeking service 
connection is whether the veteran, in fact, has the 
disability for which service connection is sought.  That is 
the critical question here, i.e., does the veteran have PTSD?  
See 38 C.F.R. § 3.304(f).  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The record includes no medical treatment/evaluation report 
that shows a definite diagnosis of PTSD.  While a January 
2002 psychiatric consultation report notes that PTSD should 
be ruled out, that provider also commented that the veteran 
did not appear to have symptoms of PTSD.  On May 2004 VA 
psychiatric examination, the examiner specifically opined 
(with explanation of rationale) that the veteran did not have 
PTSD.  And on August 2007 mental health evaluation, the 
examiner opined that while the veteran exhibited some 
symptoms of PTSD, he did not meet the full criteria for such 
diagnosis.  

As the competent evidence of record does not include a 
diagnosis of PTSD based on identified supporting symptoms and 
related to a stressor event in service, the preponderance of 
the evidence is against a finding that the veteran has such 
disability.  The threshold requirement for establishing 
service connection is not met.  Hence, the claim must be 
denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


